DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 17 July 2020, which claims priority to a foreign application filed 30 October 2014.
Claim 1 is currently pending and has been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 13 July 2020 has been considered by the Office to the extent indicated. The Office notes that MPEP 609.01(B)(3) requires, for non-English documents cited on an IDS, a concise explanation of the relevance of the cited document, unless a complete translation is provided, and a written English language translation if it is within the possession, custody or control, or is readily available to an individual designated under 37 CFR 1.56(c). See also 37 CFR 1.98.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being obvious over Osawa et al. (U.S. PG-Pub 2009/0083072 A1), hereinafter Osawa, further in view of over Marshall et al. (U.S. PG-Pub 2006/0147099 A1).

As per claim 1, Osawa discloses a method (Osawa, Figs. 1, 2A and 9) comprising:
causing a display to display thumbnail images of a plurality of similar medical images each having a predetermined similarity to a target medical image to be interpreted in a first display area included in the display and disease names in a second display area included in the display, the thumbnail images including an ith thumbnail image, the disease names including an ith disease name, the ith thumbnail image corresponding to the ith disease name (Osawa discloses retrieving and displaying thumbnail images of a predetermined similarity to a target image, see Fig. 2A #250, 220 and Fig. 7. Osawa discloses presentation of the thumbnail images in a first display area #951-954, and corresponding disease names in a second image area #740 of Fig. 7.); and
causing the display, immediately after the computer detects a first selection of the ith thumbnail image included in the first display area, to display a content on an (i-l)th page … in a third area included in the display with the thumbnail images remaining displayed in the first display area and the disease names remaining displayed in the second display area (Selecting a thumbnail from first display #951-954 area displays the full image in a third area #750, as well as the disease name #742 in second area #740.); 
wherein the content on the (i-1)th page includes an ith similar medial image and the ith thumbnail image is generated on the basis of the ith similar medical image (Linked image data is related to the selected link. Linked disease information data includes general knowledge of the disease and imaging findings of the disease, see paragraph 66. Osawa discloses CT information also, see paragraph 37.), 

Osawa fails to explicitly include:
display of various content from a page of the electronic medical book.

Marshall teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide display of various content from a page of the electronic medical book (Marshall, paragraphs 34, 35 and Figs. 2 and 6.) in order to provide an electronic version of medical textbooks to users, so as to increase the speed and reliability of access to information. 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the similar diagnosis comparing system of Osawa to include display of various content from a page of the electronic medical book, as taught by Marshall, in order to provide an electronic version of medical textbooks to users, so as to increase the speed and reliability of access to information. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
27 April 2022